DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	There is no clear antecedent basis for “the blunt ends” as recited in the first lines of claims 13 and 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-4, 7-14, 17, 18, and 20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhr (US-5,027,478).
 	Suhr shows a device for use with a hose line comprising an annular portion (11) with a central circular opening (12) and a plurality of arms (13) each of which terminates in blunt corners (21) that curve toward an adjacent arm to form gaps for receiving portions of the hose line.  Regarding claims 17 and 18, the one-piece design can be constructed from plastic material (see col. 1, lines 52-54).

Claim(s) 1, 2, 4-15, 17, 18, and 20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipke (US-2008/0128669).
 	Lipke shows a device comprising a unitary rigid body (22) having an annular portion (30) with a central opening (32) and four fingers (34a-d) with inwardly curved, blunted ends.  Regarding claims 6, 15, 17, and 18, the device can be constructed from aluminum or plastic material (see paragraph [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lipke (US-2008/0128669) in view of Richards (US-7,426,816).
 	Richards shows a one-piece rigid member for use with rope wherein the member can be made from aluminum alloy or carbon fiber composite material (see col. 6, lines 43-53).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Lipke rigid body (22) out of any conventional composite material such as carbon fiber or aluminum alloy, as taught by Richards, in order to create a durable and lightweight product.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shell (US-5,307,751) shows a rope cleat comprising a central circular opening with multiple fingers extending on opposite sides thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/31/2022